UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4035


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE LUIS GALVAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:05-cr-01277-HFF-2)


Submitted:   April 8, 2010                       Decided:    May 13, 2010


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI       &  BENNETT, LLC, Greenville, South
Carolina, for Appellant.         Elizabeth Jean Howard, Assistant
United   States Attorney,       Greenville,  South Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose Luis Galvan pled guilty, without the benefit of a

written plea agreement, to conspiracy to possess with intent to

distribute fifty grams or more of methamphetamine and 500 grams

or    more     of      a   substance         containing        a     detectable     amount    of

methamphetamine, in violation of 21 U.S.C. § 846 (2006).                                      The

district court sentenced him to 108 months of imprisonment, the

top    of    the       advisory      guidelines        range.         On   appeal,     Galvan’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738    (1967),          stating      that,      in     her    view,   there     are    no

meritorious            issues    for    appeal         but    challenging      the     district

court’s determination of the base offense level and questioning

whether trial counsel provided ineffective assistance.                                  Galvan

has    filed       a    pro     se    supplemental           brief,    asserting      that    the

district       court       failed      to     consider        adequately      the     statutory

sentencing factors and explain sufficiently the chosen sentence.

Finding no reversible error, we affirm.

               Counsel questions whether the district court properly

established the base offense level of thirty-four.                                  In his pro

se    brief,       Galvan       contends      that      the    district       court    did    not

consider adequately the factors set forth in 18 U.S.C. § 3553(a)

(2006), or explain the chosen sentence.                               We review a sentence

for    reasonableness                under    an       abuse-of-discretion            standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                                    This review

                                                   2
requires    appellate         consideration           of   both     the     procedural         and

substantive reasonableness of a sentence.                           Id.     We must assess

whether the district court properly calculated the guidelines

range, considered the § 3553(a) factors, analyzed any arguments

presented       by     the     parties,        and    sufficiently            explained        the

selected sentence.            Id. at 49-50; see United States v. Lynn, 592
F.3d 572,     576       (4th    Cir.     2010).          Finally,       we     review       the

substantive      reasonableness           of    the    sentence,          “examin[ing]         the

totality    of       the   circumstances        to     see   whether        the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                    United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

            Because          Galvan    did     not    object       to   the     base   offense

level established at sentencing, our review is for plain error.

Lynn, 592 F.3d at 576-77.                 “To establish plain error, [Galvan]

must show that an error (1) was made, (2) is plain (i.e., clear

or obvious), and (3) affects substantial rights.”                                 Id. at 577.

If     Galvan    establishes          these     requirements,           this      court        “may

exercise       its     discretion      to      correct       the    error       only      if    it

seriously affects the fairness, integrity or public reputation

of judicial proceedings.”                   Id. (internal quotation marks and

citation omitted).

            At       his    plea   hearing,        Galvan    admitted         responsibility

for 398.3 grams of methamphetamine, and, based on that amount,

                                               3
the district court properly established a base offense level of

thirty-four.          See         U.S.     Sentencing           Guidelines       Manual

§ 2D1.1(c)(3) (2005) (applicable to offenses involving at least

150, but less than 500, grams of actual methamphetamine).                            Thus,

there is no error, plain or otherwise, in the district court’s

establishment of the base offense level.

           Next, Galvan asserts that the district court did not

consider    adequately        the        § 3553(a)         factors       or     explain

sufficiently the reasons for sentencing him at the top of the

guidelines range after he had received a safety-valve reduction

under USSG § 5C1.2.          Because Galvan did not object on these

grounds in the district court, we review his claims for plain

error.     Lynn, 592 F.3d    at    579-80.        Even     assuming      that    the

district court committed plain error in Galvan’s case, Galvan

has not demonstrated on appeal that the error “had a prejudicial

effect on the sentence imposed.”               Id. at 580.

           To the extent Galvan also challenges the substantive

reasonableness of his sentence, this court “may presume that a

sentence   within    the    properly       calculated       Guidelines        range     is

reasonable.”   United States v. Raby, 575 F.3d 376, 381 (4th Cir.

2009).     Because    the    108-month          sentence    is    the    top    of    the

properly   calculated       guidelines          range     and     well   within       the

statutory maximum term of life imprisonment, see 21 U.S.C.A.

§ 841(b)(1)(A)(viii)        (West       Supp.    2009),     and    Galvan      has    not

                                           4
rebutted the presumption of reasonableness, we conclude that the

sentence imposed by the district court is reasonable.

             Finally, appellate counsel suggests that trial counsel

provided     ineffective      assistance.           This     court      “may       address

[claims of ineffective assistance] on direct appeal only if the

lawyer’s ineffectiveness conclusively appears from the record.”

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

Because Galvan’s      claim    does      not     meet   this    high    standard,       we

decline to review this claim on direct appeal.

             In accordance with Anders, we have reviewed the record

for any meritorious issues and have found none.                         We therefore

affirm the district court’s judgment.                   This court requires that

counsel inform her client, in writing, of the right to petition

the Supreme Court of the United States for further review.                             If

the   client    requests    that     a    petition      be     filed,       but    counsel

believes that such a petition would be frivolous, then counsel

may   move      in   this     court       for      leave       to     withdraw        from

representation.      Counsel’s motion must state that a copy thereof

was   served    on   the   client.        We     dispense      with    oral       argument

because        the    facts    and       legal    contentions         are    adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  AFFIRMED



                                           5